Rengy Tomashpil solar project non-technical summary

1 Introduction

This document provides a non-technical overview of the project of Gnatkov Solar power plant
construction in Vinnitsa Oblast of Ukraine proposed by private company Rengy Tomashpil.

It also presents a summary of potential environmental and social impacts and other environmental
and social issues relevant to the proposed activities. Appropriate measures to mitigate key adverse
environmental and social effects that may arise during project construction and operation are also
provided in Table 1 at the end of this document.

This NonTechnical Summary (NTS) document will be placed in the locations shown below for public
review and comment. Anyone can provide comments and recommendations on the environmental,
social and other aspects of the project.

Environmental and social documents will be available for review during normal business hours at the
following locations:

¢ Rengy Tomashpil company offices
Address: 14A, Voinov Internatsionalistov str, 24 floor, Vinnytsa, Phone: +380 432 508 380

*  Gnatkov Village Council Hall
Address: 5, Lenina Str, Gnatkiv village, Tomashpil district, Phone: +380 4348 4 97 45

¢  Tomashpil District Administration
Address: 8, Leninskogo Komsomolu Sqr, Tomashpil, Vinnitsa Oblast, — Phone:+380 4348 2 14 63

For further information on this project, or to provide comments on the project or the environmental
and social documentation, please contact:

Name Contact information

Gennadiy Fedorovksiy, Director Company: Rengy Tomashpil LLC

Postal Address: 39/41 Shota Rustaveli Street, 16"
floor, Kiev, 01033

Telephone: +38 044 585 9150

E-mail address: info@rengydevelopment.com.ua

2 Description of the Proposed Development

The project developer Rengy Tomashpil Limited Liability Company was established in 2011. Main
business focus of the company is the development of solar energy projects in central/southern
Ukraine, including the Gnatkov solar power plant.

The project is located at a distance of approximately 1km from Gnatkov village of Tomashpil district
in Vinnitsa Oblast. Figure 1.1 shows the location of the site for the solar plant.

The project will install 20,328 solar photovoltaic (PV) modules totalling installed peak capacity of 5
megawatt, which will provide an annual gross electricity generation of approximately 5.744 million
kilowatt-hours.
Electricity generated at the solar plant will be connected to the 110 kV distribution grid via a
110/10kV substation and 150m long of 10 kV aerial transmission line, and will be sold to the grid at
the feed-in tariff under the “Green Tariff Law”.

The solar power plant will be operated on an area of close to 11 hectares that is leased for the
construction of a solar power plant by Rengy Tomashpil LLC.

By using the renewable solar power, the project will have significant environmental benefits over
other types of energy generation, such as those utilising fossils fuels (gas, coal) or nuclear. It will
contribute to the reduction of emissions of greenhouse gases (expected annual emission reductions
are 5,365 t of COz), as well as create new jobs and improve security of energy supply in the area.

Figure 1: Location of the project site

General map view Close-in sattelite image

Vilnius Lithuania

#enathiy site

Romania

Bucharest

3 Environmental, Health, Safety and Social Review
3.1 Project studies and documents

Solar energy power plants can be considered as having perhaps the least impact on the environment
and the biodiversity of the surroundings.However, to assess and manage their impacts several
environmental documents have been prepared including the following.

The project preparation included basic assessment of the environmental conditions of the site,
surrounding area, and environmental and social impacts. These have been summarised as a separate
section in the project design documentation.

As part of the environmental and social due diligence evaluation, an Environmental and Social Action
Plan (ESAP) has been developed, which identifies mitigation measures to minimise, reduce, eliminate
or control potential adverse impacts of the Project. Key mitigation measures are summarised in Table 1
of this document further below.
The Stakeholder Engagement Plant (SEP) has been developed to describe how Rengy Tomashpil will
communicate with people and institutions who may be affected by, or interested in the Project. The
company will assign a social liaison function to one of its staff, who will keep an open dialogue with
stakeholder groups and local residents. At any time before and during construction and operation,
any stakeholder can raise concerns, provide comments and feedback about the Project. All such
comments or grievances will be accepted, processed and answered by Rengy Tomashpil in a timely
manner.

3.2 Sensitive locations
The project is situated in an area of low environmental sensitivity.

There are no protected areas in the immediate vicinity of the project. Having a maximum of 2m height
above the ground the solar modules are not immediately visible from the nearest villages laying in a
distance of more than 1km from the site. No noise or flickering is expected during the operaration of
the solar plant which could disturb the residents of the nearby villages.

3.3. Project impacts and their mitigation

An evaluation of potential environmental and social impacts determined that, in addition to its
benefits, the project could have minor negative impacts on the environment and people, if not
managed carefully. Therefore, Rengy Tomashpil will implement certain actions (called “mitigation
measures”) to prevent, reduce, or mitigate negative impacts of this project. A summary of key impacts
and mitigation measures that have been identified, is provided in Table 1 below.
Table1

Overview of Key Potential Project Impacts and Their Mitigation

No Issue Potential impact Mitigation measures
1 | General construction Impacts during construction of the main (solar Prepare and implement construction management plan to
impacts modules and inverter stations) and associated reduce and mitigate general construction impacts, including
(transmission line) project facilities, such as noise, air emissions, waste generation and disposal, erosion.
land excavation, dust, noise, air emissions from Choose contractors who adhere to relevant enviornmental
vehicles involved, ete. and social rquirements.
Continuously monitor impacts to comply with appropriate
national environmental standards and EBRD requirements.
After construction, revegetate the site with native grass or
shrubs where applicable and maintain vegetative cover
throughout operations.
2 | Transmission line Associated 10kV 150m long transmission line Ensure appropriate design and routing of the transmission
will be crossing the village road leading to the line to avoid restriction of vehicle traffic;
local substaion. Comply with relevant sanitary and environmental
requirements and norms.
3 | Replacement of a bus The current bus stop adjoins the plant border Prepare a new cubicle according to the current standards as
stop cubicle which is due to be re-allocated to a nearby requested by the transport authority;
designated location. Allocate the new cubicle properly in a convenient location
before removing the old one.
4 | Survailance and security | Potential bright lights turning on during night Correctly install and regularly maintain the equipment;

systems

time.

Adjust sensitivity levels to avoid unnecessary disturbances.

